McCay, Judge.
Under the decision of this court, when this case was before us at a previous term, the verdict of the jury on the second trial turned entirely upon the evidence. No complaint is made that the judge erred in any principle of law in his charge, or that there were any rulings upon the evidence which the plaintiff in error has a right to complain of.
The point mainly insisted on is that the judge did not put the plaintiff’s case fairly to the jury. That in- his charge he brought out prominently the defendant’s side of the case, while that of the defendant was left to make its own way to the minds of the jury. We recognize the principle insisted on, that a judge, in his charge, if he sum up the evidence at all should be very careful to do full justice to both sides. A judge occupies, to the jury, a position of confidence and respect. Even in matters of evidence they defer to him, though they- may be fully aware that this is their own especial field, and it is the duty of the judge to weigh closely all he says, *528so that the case may go to the jury unaffected by any opinion lie may have of its merits, so far as the facts- are concerned. But after a careful scrutiny of the record we cannot say that Judge Hill, in this case, has violated the rule we have alluded to. It is often difficult to state the principle of law applicable to the facts of a case, without at least a hypothetical allusion to the facts, and whilst, as a general rule, it is proper for a judge to give to a jury, not only the law upon the hypothetical case put, but also the converse of the hypothesis, yet this is not always necessary. A jury is presumed, and generally truly, to be composed of men of ordinary sense, and it is unjust to them, as well as to truth, to suppose them incapable of ordinary discrimination.
In this case the plaintiff’s evidence consisted in the main of his note. The defendant set up a state of facts which he contended released him from the obligation to pay it. The judge put the defendant’s case, in each of its aspects, to the jury, stating if they believed either of these aspects to be sustained by the evidence they should find for defendant. He did not state the counter-proposition as to each point. But as the plaintiff relied upon his note, the counter-proposition w-as necessarily true if the hypothesis put was not sustained. "We can see nothing in this to mislead a jury of ordinary capacity, and whilst we can conceive of a charge putting the plaintiff’s case stronger and the defendant’s weaker than the judge did, we do not think the charge is so onesided as to demand, under the evidence, a new trial.
Judgment affirmed.